Title: To Alexander Hamilton from Tench Coxe, [18 December 1793]
From: Coxe, Tench
To: Hamilton, Alexander


[Philadelphia, December 18, 1793]
Sir
Agreeably to you[r] desire I have the honor to report to you in writing the substance of the conversations between Mr. Andrew G. Fraunces and myself, upon the occasion of his applying, through me, to the proper officers of this Department for the payment of certain warrants issued by the late Commissioners of the Treasury.
About the End of July or the beginning of August last I was met in one of the streets of Philadelphia, by Mr. Fraunces, formerly a Clerk in your office, who, after a few words of common salutation, observed that he had been very hardly treated by the officers of the Treasury in regard to the non-payment of some of the warrants of the old board, for which, he observed, an appropriation of money had been made by the present general Government. On asking him to state freely any part of his complaint that might apply to me, he said he did not consider the matter as at all relative to me. I observed to him that I was certain he must be of that opinion as he knew from his own experience in the Department, the particular officers who could have any cognizance of claims against the United States or any agency in causing them to be discharged. He replied, that he knew the regular course of Business, that he was not inclined to present his demand formally to the accounting officers as he understood it would probably be suspended under the late law, that he wished for payment in the manner which, as he observed, had been pursued in many other cases of the same kind by you, with whom he expressed himself much dissatisfied. He complained of the difference, which he said was made between him & others who had held the same kind of public paper, he observed that he did not think you would finally venture to refuse payment to him and he added that he laid the matter before the President. On his proceeding to exhibit to me some of his papers, and on his mentioning his intention to publish them all I advised him not to be hasty & I requested him to call at my office the next morning (it being then near sunset) observing to him that I would do any thing in my power in the mean time to procure him either payment or satisfactory reasons for a refusal.
I mentioned to him a similar application through me, by Mr. Dennis, of Brunswick, while I was Assistant Secretary of the Treasury, which had been suspended in like manner by you, tho I could not say, from my change of station, whether that Warrant had been since paid. I also mentioned to him that I understood that the want of a settlement of some of the latest pecuniary transactions of the old Government was the cause of the Suspension in Mr. Dennis’s case—& that this state of things might yet exist. I dissuaded him from a publication, as a measure that could not relieve his necessities, noting it would tend to encrease public discord, and I represented to him that it would be manifestly & highly improper at a time when he had an Application pending before the President. In a subsequent Conversation upon the occasion of his calling at my Office, I asked him what he meant by the Observation that you would not finally refuse to pay the Warrant, and whether he had any intention to convey the Idea of your purchasing public securities. He said that he had not meant that, but that you would not venture to make such great differences in your treatment of him and others, as would be the case in this and another instance, adding that he had documents in a regard to a matter very important to you. He observed, with emotion, that he was in the greatest Need of the money, that altho some part of his family was dangerously ill, yet he could not return to New York for want of Cash, that his Bank credit was at stake there, that he must be forced to sell his claim at a loss, and that he could sell it or get money on it, which he feared he should be obliged to do tho it distressed him much as the person who would buy it or lend the money was an Enemy of yours in relation to the Subject of public Enquiry into your official Conduct, but that he did not incline to say whether he was in private or public life, tho he was not an inconsiderable man.
He observed that you had cooperated in the purchase of a claim of the Baron Glaubeck upon the U. S. for Mrs. (General) Green, that he had effected the purchase of the assignee of the Baron (a Mr. Bezen I think) under Mr. Duers direction and yours, that in proof of your knowledge of the transaction you had corrected the power of Attorney, which was to be used in the case, and that the rough draught of that power, written by himself, with alterations in your handwriting, was in his possession, that the purchase was made at a great discount, that an appropriation to pay the full sum was made soon after by Congress, that the seller Mr. Bezen was so much offended with him, as to make a representation to you against him (Mr. Fraunces) on the subject, that Mr Duer had communicated the circumstance of this representation to him & told him that Mr Bezen was then in your Office on the business, that you had sent for him (Mr. Fraunces) that he must go in to you & Mr. Bezen, that he must not mind any warmth or reprehension that you or Mr. Bezen should express towards him on the subject, but that he must make apologies as for himself only & must not say a word of his & your part in the business, that he must endeavour to satisfy Mr Bezen, that it was probable you would even threaten to turn him out of your office—and that he must make submissions to appear to satisfy you, that he accordingly went in, that he received many expressions of Anger and reprehension from you before Mr Bezen, that he bore it all, and made the best apologies he could, that Mr Bezen went away much dissatisfied with him, that he had since spoken to him sharply about the matter & would sue you, if he was acquainted with all the Circumstances which had taken place. He observed that he did not believe you or Mr. Duer had any interest or benefit from the purchase, that he was satisfied it was effected to serve Mrs. Greene, but that you had done all you could to serve her, & he said there was a difference in your conduct to him which hurt his feelings. Mr. Fraunces went away with an Assurance from me that I would immediately attend to the Business. It appearing no less proper to converse on the subject with the accounting officers of the Department than with yourself, I therefore applied immediately to the Comptroller & Auditor, as well as to you. I found these two officers of Opinion, that the claim could only be treated by them according to the directions of the act of the 12th of Febry 1793, and I was instructed by you to inform Mr. Fraunces that the Warrants would not be discharged at that time for the reasons you had previously given to him, drawn from the situation of the latters pecuniary transactions under the authority of the late Board. When Mr. Fraunces called upon me for your answer, I communicated to him the above information. Some conversation ensued which was principally a reiteration of several of the matters already stated in this letter. Mr. Fraunces appearing dissatisfied I finally observed to him that I could not interpose further, that he knew that some of the pecuniary transactions in pursuance of the directions or authorities of the late Board were not settled, he having been one of the Clerks of that Board, that from a desire to promote harmony in the public affairs and a disposition to do any thing in reason which might relieve him I had made Applications not strictly in the line of my duty, and had faithfully represented the substance of his complaints and arguments to all the officers, who according to the constitution of the Department could afford him that relief and particularly to yourself.
It is proper that I should remind you that Mr. Fraunces on my mentioning the extent of my representations in this last conversation, observed to me that he had not particularly wished the various matters & circumstances he had mentioned to be communicated to any other person, tho I had been at liberty to do it if I chose or thought fit. On this I observed, that I had of course viewed every thing he had said as intended by him to be of the nature of Arguments & considerations, for the officers of the Treasury. I had stated to each such parts of the conversation as appeared to have a relation to the office or conduct of each and to you nearly the whole. This, I continued, was proper and my duty, whether I was considered as acting in a public capacity only, or as acting at the same time as a person disposed to render him any lawful & reasonable service in my power.
Mr. Fraunces went away complaining of the embarrassments of his situation, and regretting the sacrifice he must make & the steps he should be obliged to take.
I have the Honor to be, with great respect,   Sir,   your most obedient Servant
T. C.
The Secretary of the Treasury
